


110 HR 4035 IH: Student Loan Auction Market

U.S. House of Representatives
2007-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4035
		IN THE HOUSE OF REPRESENTATIVES
		
			October 31, 2007
			Mr. Petri introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To study, pilot, and implement a comprehensive,
		  structural, market-based reform to the Federal Family Education Loan Program to
		  reduce costs to taxpayers and improve program efficiency.
	
	
		1.Short titleThis Act may be cited the
			 Student Loan Auction Market
			 Act.
		2.Market-based
			 determination of lender returns
			(a)Joint planning
			 study To select auction mechanisms for testing
				(1)Planning
			 studyThe Secretaries of Education and Treasury jointly shall
			 conduct a planning study, in consultation with the Office of Management and
			 Budget, the Congressional Budget Office, the Government Accountability Office,
			 and other individuals and entities the Secretaries determine appropriate,
			 to—
					(A)examine the
			 matters described in paragraph (2) in order to determine which market-based
			 mechanisms for determining lender returns on loans made, insured, or guaranteed
			 under part B of title IV of the Higher Education Act of 1965 (20 U.S.C. 1071 et
			 seq.) shall be tested under the pilot programs described in subsection (c);
			 and
					(B)determine what
			 related administrative and other changes will be required in order to ensure
			 that high-quality services are provided under a successful implementation of
			 market-based determinations of lender returns for all loans made, insured, or
			 guaranteed under such part.
					(2)Matters
			 examinedThe planning study under this subsection shall
			 examine—
					(A)whether it is most
			 appropriate to auction existing loans under part B of title IV, to auction the
			 rights to originate loans under such part, or whether the sale of securities
			 backed by federally owned student loan assets originated by banks acting as
			 agents of the Federal Government would provide the most efficient market-based
			 alternative;
					(B)matters related to
			 efficient financial organization of any auctions or sales, including how loans
			 and origination rights are bundled, the capital structure of any securitization
			 plan, and issues related to servicing; and
					(C)how to ensure that
			 statutory, regulatory, and administrative requirements do not impede separate
			 management and ownership of loans or assets backed by loans under part B of
			 title IV.
					(3)MechanismsIn
			 determining which market-based mechanisms are the most promising models to test
			 the pilot programs under subsection (b), the planning study shall take into
			 account whether a particular market-based mechanism will—
					(A)ensure loan
			 availability under part B of title IV to all eligible students at all
			 participating institutions;
					(B)minimize
			 administrative complexity for borrowers, institutions, lenders, and the Federal
			 Government; and
					(C)reduce Federal
			 costs if used on a program-wide basis.
					(4)ReportA
			 report on the results of the planning study, together with a plan for
			 implementation of one or more pilot programs using promising market-based
			 approaches for determining lender returns, shall be transmitted to Congress not
			 later than 6 months following the date of enactment of this Act.
				(5)ExclusionIn
			 conducting the planning study, and proposing pilot programs for testing under
			 this section, the Secretaries of Education and the Treasury shall exclude from
			 consideration the Federal PLUS loans described in section 428B that are the
			 subject of the competitive loan auction pilot program under section 499 of the
			 Higher Education Act of 1965 (as added by section 701 of the College Cost
			 Reduction and Access Act).
				(b)Pilot programs
			 To be tested
				(1)Authorization
					(A)In
			 generalNotwithstanding any other provision of law, after the
			 report described in subsection (a)(4) is transmitted to Congress, the Secretary
			 of Education shall, in consultation with the Secretary of the Treasury, begin
			 preparations necessary to carry out pilot programs meeting the requirements of
			 this subsection in accordance with the implementation plan included in the
			 report.
					(B)Implementation
			 dateThe Secretary of Education shall commence implementation of
			 the pilot programs under this subsection not earlier than July 1, 2009.
					(C)Duration and
			 loan volumeThe pilot programs under this subsection shall be not
			 more than two academic years in duration, and the Secretary of Education may
			 use the pilot programs to determine the lender returns for not more
			 than—
						(i)10
			 percent of the annual loan volume under this part B of title IV during the
			 first year of the pilot programs under this subsection; and
						(ii)20
			 percent of the annual loan volume under this part B of title IV during the
			 second year of the pilot programs under this subsection.
						(2)Voluntary
			 participation
					(A)Participation in
			 any auction-based pilot program under this subsection shall be voluntary for
			 eligible institutions and eligible lenders participating under part B of title
			 IV prior to July 1, 2006.
					(B)All savings to the
			 United States Treasury generated by such auctions shall be distributed to
			 institutions participating under this section on a basis proportionate to loan
			 volume under such part for supplemental, need-based financial aid, except that
			 an institution that is operating as an eligible lender under section 435(d)(2)
			 shall not be eligible for any such distribution.
					(3)Independent
			 evaluationThe Government
			 Accountability Office shall conduct an independent evaluation of the pilot
			 programs conducted under this section and under section 499 of the Higher
			 Education Act of 1965 (as added by section 701 of the College Cost Reduction
			 and Access Act). Such evaluation shall be completed, and the results of such
			 submitted to the Secretary of Education, the Secretary of the Treasury, and
			 Congress, not later than 120 days after the termination of the pilot programs
			 under this subsection.
				(c)Program-wide
			 implementationNotwithstanding any other provision of part B of
			 title IV, for the first academic year beginning not less than 120 days after
			 the independent evaluation described in
			 subsection (b)(3) has been transmitted to
			 Congress, and succeeding academic years, the Secretary of Education is
			 authorized to implement for all loans made under such part (other than loans
			 made under the William D. Ford Direct Loan Program), a program-wide,
			 market-based system to determine returns to all lenders as the Secretary of
			 Education determines appropriate, provided that—
				(1)the Secretary of
			 Education, in consultation with the Secretary of the Treasury, has certified
			 that the auction-based system that the Secretary of Education intends to
			 implement on a program-wide basis would—
					(A)ensure loan
			 availability under such part to all eligible students at all participating
			 institutions;
					(B)minimize
			 administrative complexity for borrowers, institutions, lenders, and the Federal
			 Government, including the enhancement of the modernization of the student
			 financial aid system; and
					(C)reduce Federal
			 costs when used on a program-wide basis; and
					(2)the Secretary of
			 Education has notified Congress of the Secretary’s intent to implement a
			 program-wide auction-based system, and provided a description of the structure
			 of the auction-based system, at least 120 days before implementing such a
			 system.
				(d)Consultation
				(1)In
			 generalAs part of the planning study, pilot programs, and
			 program-wide implementation phases described in this section, the Secretary of
			 Education shall consult with representatives of investment banks, ratings
			 agencies, lenders, institutions of higher education and students, as well as
			 individuals or other entities with pertinent technical expertise. The Secretary
			 of Education shall engage in such consultations using such methods as, and to
			 the extent that, the Secretary determines appropriate to the time constraints
			 associated with the study and programs.
				(2)Services of
			 other federal agenciesIn carrying out the planning study and
			 pilot programs described in this section, the Secretary of Education may use,
			 on a reimbursable basis, the services (including procurement authorities and
			 services), equipment, personnel, and facilities of other agencies and
			 instrumentalities of the Federal Government.
				
